Citation Nr: 0501518	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  01-05 467A	)	DATE
	)
	)


THE ISSUE

Whether a March 13, 2000 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to an effective 
date earlier than December 15, 1989 for the award of a 100 
percent disability rating for schizophrenia, paranoid type, 
should be reversed on the grounds of clear and unmistakable 
error (CUE).


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to September 
1971.

In a statement dated June 25, 2001, the veteran indicated 
that he was only contesting the effective date of December 
15, 1989, for the assignment of a 100 percent rating for his 
service-connected severe, paranoid-type schizophrenia, 
construed as a motion asking that the March 13, 2000 decision 
by the Board of Veterans' Appeals (Board) be revised or 
reversed on the grounds of CUE.  See 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2003).  In a May 2002 letter to 
the veteran, the Board acknowledged the receipt of his 
request for review of a Board decision on the grounds of CUE 
and assigned a motion docket number, 0105467A.  
  
In the June 2001 statement, the veteran also asserted that 
the prior rating actions, particularly those dated in 1983 
and 1987, erred in failing to award a total schedular rating 
of 100 percent for his service-connected schizophrenia, 
paranoid type, and that the previous rating action dated in 
1990 erred in failing to assign an earlier effective date for 
its grant of a total schedular evaluation (100 percent) for 
this disorder.  

In a July 2002 decision, the Board determined that the 
criteria for revision of the Board's March 13, 2000 decision 
on the grounds of CUE had not been met.  In reaching that 
determination, the Board concluded that the 1983, 1987 and 
1990 rating decisions had been subsumed by the Board's March 
2000 decision and concluded that, because the evidence before 
the Board in March 2000 was the same evidence as was before 
the Regional Office (RO) in 1983, 1987 and 1990 and the 
issues considered by those rating decisions were the same as 
considered in March 2000, the veteran was, as a matter of 
law, challenging the prior rating decisions on the basis of 
CUE.  The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
February 2004, the parties filed a Joint Motion for Remand 
(Joint Motion).  By Order entered February 6, 2004, the Court 
granted this motion, vacated the July 2002 Board decision, 
and remanded the case to the Board for readjudication and 
disposition consistent with the Joint Motion.  This decision 
constitutes the Board's determination on the veteran's June 
2001 motion.

In an April 2004 statement, the veteran's attorney asserts 
CUE in the September 9, 1987 rating decision, which denied 
the veteran's claim for a total disability rating based on 
individual unemployability (TDIU).  This issue is referred to 
the Regional Office for appropriate action.


FINDINGS OF FACT

1.  In a decision entered on March 13, 2000, the Board denied 
entitlement to an effective date earlier than December 15, 
1989 with the award of a 100 percent disability rating for 
schizophrenia, paranoid type.

2.  The correct facts, as they were known at that the time, 
were before the Board and the statutory and regulatory 
provisions extent at that time were correctly applied.  

3.  There was a tenable basis for the Board's decision in 
March 2000, denying entitlement to an effective date earlier 
than December 15, 1989 for the award of a 100 percent 
disability rating for schizophrenia, paranoid type, and that 
decision does not contain an error which, had not been made, 
would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The Board did not commit CUE in its March 13, 2000 decision, 
which denied entitlement to an effective date earlier than 
December 15, 1989 for the award of a 100 percent disability 
rating for schizophrenia, paranoid type.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Court has held that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), is not applicable to 
motions for revision of a Board decision on the grounds of 
CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).

Background

Service medical records reflect multiple hospitalizations for 
paranoid schizophrenia.  During an approximately 5-week 
hospitalization between September 1970 and October 1970, the 
veteran was diagnosed with severe chronic paranoid 
schizophrenic reaction, which was in partial remission and 
which was manifested by delusions of persecution, ideas of 
reference, preoccupation with homosexuality, auditory 
hallucinations, and a loosening of associations.  He was 
found to have definite social and industrial adaptability.  
The veteran was last hospitalized for schizophrenia during 
service for an approximately 5-month period just prior to his 
military discharge in September 1971.  An April 1972 Medical 
Board Proceedings report included a diagnosis of severe 
chronic schizophrenic reaction, paranoid, in partial 
remission.  A May 1972 Physical Evaluation Board Proceedings 
report includes a diagnosis of slight schizophrenic reaction, 
paranoid type, chronic, in partial remission, and a 
recommendation for the veteran's separation from service as 
unfit.

Pertinent post-service medical records reflect the veteran's 
continued hospitalization for schizophrenia, paranoid type, 
for three days following his discharge from active military 
duty.  The summary report from this post-service 
hospitalization indicates that, upon discharge, the veteran 
was considered mentally competent, was given medication and 
referred for follow-up to the local clinic and to the 
vocational advisor.  

In a September 1971 rating action, the Waco, Texas Regional 
Office (RO) of the Department of Veterans (VA) granted 
service connection for schizophrenic reaction, paranoid type, 
and assigned a 70 percent disability rating, effective 
September 8, 1971, the day following the veteran's separation 
from active military duty.  The following month, the RO 
notified the veteran of this decision and his appellate 
rights. 

At a November 1971 VA examination, the veteran reported 
taking medication for his psychiatric condition and receiving 
treatment at the Waco VA Mental Hygiene Clinic.  The 
evaluation showed that the veteran had relevant and coherent 
answers, orientation, a flat affect, self-consciousness, and 
auditory hallucinations.  The diagnoses included active 
schizophrenic reaction, paranoid type.  

In a December 1971 rating decision, the RO determined that no 
change was warranted in the veteran's previously assigned 
70 percent rating for schizophrenic reaction, paranoid type.  
The RO cited the recent VA examination report, which had 
noted that the veteran's psychosis continued to be active.  
The same month, the RO notified the veteran of this 
determination and his appellate rights.  The veteran did not 
appeal this decision.  

At a September 1974 VA psychiatric examination, the veteran 
was cooperative and somewhat sad and downcast; had a short 
memory, auditory hallucinations, and a feeling that he was 
"losing . . . [his] grip on . . . [himself];" and believed 
that someone was "after him."  He was taking medication for 
his psychiatric condition and was receiving treatment at the 
local VA Mental Hygiene Clinic.  The veteran reported that he 
had previously worked at a forklift company, had hoped to be 
called back for further employment, thought that he had 
completed his job well, and liked the work.  

Based on this additional evidence, in an October 1974 rating 
decision, the RO determined that no change was warranted in 
the 70 percent rating.  The same month, the RO notified the 
veteran of this decision and his appellate rights.  The 
veteran did not appeal the denial.  

In April 1975, the veteran filed a claim for an increased 
rating for his service-connected schizophrenia.  He alleged a 
worsening in his disorder had required an increase in 
medication.  A VA outpatient treatment report dated in the 
same month revealed that the veteran was very passive and 
harbored deep feelings of inadequacy and that only recently 
was a medication found to control the veteran's auditory 
hallucinations.  A treating social worker noted that, 
following a return to work, the veteran was "layed off" 
permanently after 1 1/2 days of work due to unsatisfactory 
performance and that the veteran's surprise at losing his job 
served to further increase his tendency toward depression.  
This social worker also listed the medications that the 
veteran was taking for his mental disorder and explained that 
the veteran regularly attended monthly therapy sessions.  

Based on this additional medical evidence, in a July 1975 
rating action, the RO confirmed the veteran's 70 percent 
rating.  The same month, the RO notified the veteran of this 
decision and his appellate rights.  The veteran did not 
appeal this denial.  

In June 1976, the veteran filed a claim for increased 
disability compensation, to include a temporary total rating 
(TTR) due to hospitalization for his service-connected 
psychiatric disorder.  Between June 1976 and August 1976, the 
veteran was hospitalized by VA for approximately two months 
for treatment for paranoid schizophrenia.  An evaluation 
showed that the veteran was fairly cooperative, withdrawn, 
unmotivated, and reclusive with some delusions of persecution 
and had a somewhat flat affect, auditory hallucinations, 
well-preserved memory, signs of depression, and defective 
insight and judgment.  

In an August 1976 rating action, the RO granted a TTR, under 
38 C.F.R. § 4.29, for hospitalization for schizophrenia, 
paranoid type.  Later, in a September 1976 rating action, the 
RO confirmed the veteran's 70 percent disability rating for 
schizophrenia, paranoid type.  

In September 1976, the veteran was hospitalized by VA for 
almost a week for treatment for his service-connected 
schizophrenia, paranoid type, and alcohol addiction.  The 
hospital report reveals that, on examination, the veteran was 
fairly calm, well-oriented, cooperative with coherent and 
relevant conversation, and somewhat withdrawn; had a bland 
affect as well as poor insight and judgment; and lacked 
initiative.  The veteran denied any perceptual disorders.  

In an October 1976 VA Form 21-527, the veteran checked the 
"yes" box in response to "Did you have to quit your last job 
or self -- employment on account of your physical condition?" 
and added that they told him he could not work because he was 
taking medication.

In an October 1976 rating action, based on this additional 
evidence, the RO denied the veteran's claim for a disability 
evaluation greater than 70 percent for his service-connected 
schizophrenia and the RO found that individual 
unemployability was not established.  In November 1976, the 
RO notified the veteran of this decision and his appellate 
rights.  The veteran did not appeal the denial.  

In July 1979, the veteran was scheduled for a routine VA 
examination but failed to report to the evaluation.  Thus, in 
an August 1979 rating action, the RO reduced the disability 
evaluation for the veteran's service-connected schizophrenia, 
paranoid type, from 70 percent to a noncompensable level, 
effective from August 1, 1979.  

At an October 1979 VA examination, the veteran complained of 
paranoia (feeling that people are talking about him), 
auditory hallucinations, and visual hallucinations and 
reported that he received treatment, including medication, at 
the local VA Mental Hygiene Clinic.  On examination, the 
veteran was oriented to time, place, and person.  He reported 
that he had few friends and that he continued to have 
hallucinations and delusions despite medication.  The veteran 
was found to have considerable difficulty working, definite 
paranoid ideation, and an alteration of affect.  The 
examining psychiatrist diagnosed moderate schizophrenia, 
paranoid type, and explained that the veteran was having 
severe trouble on his job as well as a severe restriction of 
his social life due to his paranoid schizophrenia which was 
only in partial remission.  

Based on the results of this routine examination, in a 
November 1979 rating decision, the RO reinstated the 
70 percent disability rating for the veteran's schizophrenia, 
paranoid type, effective from September 1, 1976.  In January 
1980, the RO notified the veteran of this restoration and his 
appellate rights.  The veteran did not appeal.  

Between September 1982 and October 1982, the veteran was 
hospitalized by VA for approximately one month for treatment 
for his schizophrenia, paranoid type.  A VA hospital summary 
report reflected that the veteran was not showing any acute 
evidence of a psychotic illness.  The treating physician 
concluded that the veteran would be able to work part-time.  
Based on this evidence, in a December 1982 rating decision, 
the RO denied a disability evaluation greater than 70 percent 
for the veteran's schizophrenia.  The same month, the RO 
notified the veteran of the decision and his appellate 
rights.  

Between July 1983 and August 1983, the veteran was 
hospitalized for approximately one-and-a-half weeks for 
treatment for an acute exacerbation of his chronic paranoid 
schizophrenia.  Upon admission, the veteran complained of 
nervousness, an inability to sleep, and auditory 
hallucinations.  On evaluation, the veteran was oriented, in 
fair contact with reality but had poor memory, intelligence, 
insight, and judgment.  He was unemployed and denied having 
any suicidal or homicidal ideas.  With treatment, including 
medication, the veteran showed good improvement with his 
behavior.  

Based on this additional evidence, in an August 1983 rating 
action, the RO determined that no change was warranted in the 
current evaluation of 70 percent for the veteran's 
schizophrenia.  In September 1983, the RO notified the 
veteran of the decision and his appellate rights.  The 
veteran did not appeal.  

In January 1986, the veteran was hospitalized by VA for 
pneumonia.  The hospital discharge summary shows diagnoses of 
pneumonia and chronic paranoid schizophrenia.  The VA 
psychiatrist felt that, varying on the report of the patient, 
the veteran had functioned only marginally because of 
suspicious behavior causing difficulty on the job and with 
interpersonal relationships, which he still showed at that 
time.  The veteran denied any auditory hallucinations and 
suicidal ideation but he admitted to some amount of paranoid 
ideation.  His judgment was considered poor.  At the time of 
discharge he was competent for VA purposes.  The report 
reflects that the veteran was unemployed and could resume his 
pre-hospitalization activities.  This report was received in 
February 1997.

In June 1986, the veteran was hospitalized by VA for 
approximately one-and-a-half weeks for treatment of his 
chronic schizophrenic reaction, paranoid type.  He was 
correctly alert, cooperative, in no acute distress, and not 
suicidal or homicidal. 

Between June and July 1986, the veteran was hospitalized by 
VA for almost three weeks for treatment of his chronic 
schizophrenic reaction, paranoid type, and continuous alcohol 
dependence, with rehabilitation.  Upon admission, he was 
alert, correctly oriented, cooperative, in no acute distress, 
and not suicidal or homicidal.  The treating physician noted 
that the veteran's psychosis seemed to continue to be in 
reasonable remission.  The veteran made fair progress in his 
treatment regime.  The veteran was discharged with medication 
and with follow-up appointments made for him at the VA Mental 
Hygiene Clinic.  

In July 1986, the veteran filed a claim for an increased 
rating for his schizophrenia.

In considering this evidence, in a November 1986 rating 
action, the RO continued the 70 percent disability rating for 
the veteran's schizophrenia.  The same month, the RO notified 
the veteran of this decision and his appellate rights.  The 
veteran did not appeal the decision.  

In May 1987, the veteran filed a VA Form 21-8940, which 
constituted a formal claim for TDIU benefits.

At an August 1987 VA psychiatric examination, the veteran was 
neatly dressed and clean-shaven.  He reported that he was 
drinking heavily at one time but currently denied using 
alcohol.  The veteran stated that he was not working and lead 
an aimless existence.  He usually watched television.  
Occasionally, he attended AA meetings or saw some of his few 
friends.  The veteran admitted to being a loner and that he 
did not make friends easily because of his personal 
preference or because of his paranoid ideation.  
Occasionally, he attended church with his grandmother with 
whom he lived.  Although he did not make friends easily, the 
veteran stated he did get along fairly well with people 
because he was calm and did not fly off the handle easily.  
In case of a confrontation, he would walk away.  On 
examination, he was oriented in all three spheres and in good 
contact with reality.  Affect was congruent to material being 
discussed.  Insight was nil and judgment poor.  He denied 
auditory or visual hallucinations as well as suicidal or 
homicidal ideations.  The veteran expressed himself 
adequately without being circumstantial or tangential.  He 
failed to demonstrate loose association or flight of ideas.  
His sentences were completely logical.  No thought disorder 
was elicited.  Proverb interpretations were partially 
abstract and partially concrete.  His intelligence was low-
average and general fund of information was quite limited.  
His description of similarities was poor and simple math 
calculations were chaotic.  The examiner opined that the 
veteran was competent to handle his financial affairs but his 
social and vocational abilities were restricted.  He was to 
some degree employable.  The diagnosis was schizophrenic 
disorder, paranoid type, chronic, in fair remission.

At a contemporaneous VA general medical examination, the 
veteran's service-connected left wrist revealed no tenderness 
or swelling and there was normal movement.  An examination, 
both ankles reflected no swelling, tenderness or limited 
motion.  Bilateral pes planus was present.

After consideration of the above examination reports, in a 
September 1987 rating decision, the RO denied the veteran's 
TDIU claim, noting that the veteran had a GED and was 
rehabilitated as an auto body repairman in February 1974.  
The RO noted that the veteran worked for the City of Waco 
from 1978 to 1981, when he was fired from that job.  He had 
been unemployed since that time.  The RO concluded that the 
veteran was not shown to be unemployable by reason of his 
service-connected disabilities.

In December 1987, VA vocational rehabilitation program found 
that the veteran's successful rehabilitation as an auto body 
and fender repairman from February 24, 1974, continued to be 
valid and reentry into training could not be allowed.

In an August 1990 statement, the veteran expressed his wish 
for a VA decision following his scheduled examination. 

In August 1990, the RO received pertinent VA medical records, 
which reflected that the veteran had been receiving periodic 
outpatient treatment at the local VA Mental Health Clinic 
from 1986 to 1990.  According to a report dated on 
December 15, 1989, the veteran complained of hallucinations, 
nervousness, delusions, and insomnia but reported that his 
medication helped with these problems.  He denied suicidal or 
homicidal ideations.  The veteran reported that he spent his 
time watching television, visiting friends, and going to 
church.  The examiner noted that the veteran's condition 
required continued treatment.  VA medical records dated from 
March 1990 to August 1990 reflect periodic treatment for 
auditory hallucinations as well as feelings of anxiety and of 
being watched.  During this time, the veteran also reported 
that his medication helped with his hallucinations, 
nervousness, and sleep problems.  

At an October 1990 VA psychiatric examination, the veteran 
was conscious, coherent, relevant, in good contact, and 
depressed due to his financial situation and he had intact 
memory for recent and remote events, occasional auditory 
hallucinations, no looseness of association, no delusions, no 
suicidal or homicidal ideations, many paranoid ideas (e.g., 
people did not like him), poor concentration, no insight to 
his illness, and poor judgment.  The veteran reported that he 
was unable to work due to his medication; that, although he 
had a few friends, he did not go out with them; and that he 
felt better and more comfortable when he was alone.  The 
examiner diagnosed chronic schizophrenia, paranoid type, in 
partial remission.  

Based on this additional medical evidence, in a November 1990 
rating decision, the RO determined that the veteran's 
service-connected schizophrenia, paranoid type, significantly 
interfered with his ability to obtain and to maintain 
employment.  As such, the RO granted a 100 percent disability 
evaluation for this disorder, effective from March 9, 1990.  
In December 1990, the RO notified the veteran of this award.  
The veteran did not appeal the decision.  

A June 1991 VA vocational rehabilitation counseling record-
narrative report reflects the that the veteran had not 
overcome the effects of impairment of employability because 
he had been unemployed for the past 10 years and was in no 
psychological shape to even begin looking for employment.  
Therefore he was found to have a qualifying employment 
handicap, which at the 100 percent level, was found to be 
serious.  But because of an increase in the disabling affect 
of that service-connected disability, the veteran was unable 
to achieve a vocational goal at that time and his medical 
records did not indicate any promise of improvement in the 
foreseeable future.  

At a January 1993 VA psychiatric examination, the veteran 
reported that he had been unemployed since 1983, adding that 
the side effects of the medication taken for service-
connected disability prohibited employment.  He stated that 
at times he heard voices that commanded him to do something 
and had ideas of reference that people were watching and 
talking about him, but he did not know why they were doing 
this.  The veteran reported that he had problems sleeping, 
only sleeping a few hours.  He did not socialize because in a 
crowd he felt nervous and vigilant of people around him.  The 
veteran believed some people could feel his feelings.  He 
reported sometimes he felt someone was in his room and when 
he looked around no one was there.  The veteran admitted to a 
good temper.  On examination, he was alert, coherent, and in 
good contact during the interview.  The veteran was oriented 
times three.  Similarity and calculating ability was good; 
his judgment and insight were poor.  Thought process was not 
disorganized.  There was no blocking or looseness of 
associations.  The veteran had problems in concentration.  
His affect was apathetic and his mood neutral.  Short- and 
long-term memory was good.  The diagnosis was schizophrenia, 
paranoid, chronic.

In an April 1993 rating action, the RO confirmed the 100 
percent rating and found the veteran competent.

In March 1994, the veteran filed a claim, requesting an 
effective date earlier than March 9, 1990 for the grant of 
the total schedular rating of 100 percent for his 
service-connected schizophrenia.  Following a review of the 
record, in a September 1994 rating decision, the RO granted 
an earlier effective date of December 15, 1989 for the 
assignment of a total schedular evaluation of 100 percent.  

Following the October 1994 notification of that rating 
decision, the veteran perfected a timely appeal with respect 
to the issue of entitlement to an effective date earlier than 
December 15, 1989 for the assignment of a total schedular 
rating of 100 percent for his service-connected 
schizophrenia.  The veteran asserted that the effective date 
of the 100 percent disability rating for his schizophrenia 
should have been the day that the initial grant of service 
connection for this disorder was effective (the day following 
his separation from active military duty).  In support of his 
claim, the veteran submitted lay statements, which, in 
pertinent part, attested that the veteran had no problems 
until service.  

In February 1996, the veteran testified at an RO hearing that 
he was treated at the Waco VA Medical Center and that the 
side effects from his medication so disabled him and 
prevented him from filing an increased rating claim.  He 
contended that he should have had a 100 percent rating back 
to 1971.  A friend testified that he had known the veteran 
since 1975 and that since that time the veteran had been 
totally disabled.

In September 1996, the veteran submitted a copy of an August 
1991 Social Security Administration (SSA) decision, in which 
the agency granted the veteran disability benefits.  In 
particular, the SSA found that the veteran had severe 
schizophrenia and had not engaged in substantial gainful 
activity since August 15, 1985.  Copies of the medical 
records used in support of the SSA's decision were also 
received and associated with the veteran's claims folder.  
These documents included copies of the veteran's service 
medical records as well as pertinent VA medical reports 
reflecting periodic treatment for schizophrenia.  The VA 
medical records used in support of the SSA grant are 
essentially duplicate reports of the medical evidence used by 
the RO at the time of the prior rating actions adjudicating 
increased rating claims for the veteran's service-connected 
schizophrenia.  The SSA records include a November 1988 
questionnaire filled out by the veteran, where he indicates 
that he became disabled February 5, 1988.  At a December 1988 
SSA psychiatric evaluation, the veteran reported that the 
side effects of the medication for his psychiatric condition 
interfered with his ability to go to T.S.T.I. and he had to 
repeat a course in automobile body repair.  He stated that 
after he got out of T.S.T.I. "nobody would hire me."  The 
veteran never worked in automobile body repair; however, he 
did work in maintenance at T.S.T.I. for one year and for the 
City of Waco in the Sanitation Department for three or four 
years, off and on.  He also worked as a dishwasher and last 
worked in a carwash in 1984.  On examination, the veteran did 
not appear to be that anxious with the interview process.  
His affect was initially constricted but capable of full 
range.  His mood was neutral.  The veteran denied auditory or 
visual hallucinations but stated that he had heard voices but 
no voices lately.  The last time he heard voices with 
intensity was in 1982.  The veteran denied delusions and 
ideas of reference at that time.  He presented with a normal 
stream of mental activity.  Thought processes were within 
normal limits.  The veteran had difficulty with simple math 
and change problems.  He was oriented times three.  His 
memory was adequate.  He could remember about half of three 
3-word phrases after three minutes.  The veteran stated he 
had difficulty with concentration but was able to stay 
involved in the interview without any difficulty.  Insight 
and judgment were adequate by testing.  The diagnoses 
included chronic schizophrenia, paranoid type, in partial 
remission, and alcohol dependence, in remission.  The 
prognosis was that the veteran was doing well on his current 
medications at that time and, as long as he stayed on his 
medications and did not drink, he should remain in partial if 
not complete remission.  In a January 1991 SSA decision, the 
veteran's claim for disability benefits was denied as the 
evidence failed to show his physical and mental conditions 
were disabling prior to December 31, 1988 when his period of 
coverage ended.

Additional VA medical records indicating continued treatment 
for schizophrenia were received.  

In a March 13, 2000 decision, the Board, after considering 
the relevant in-service and post-service evidence of record, 
denied the issue of entitlement to an effective date earlier 
than December 15, 1989 for the grant of a total schedular 
rating of 100 percent for the veteran's service-connected 
schizophrenia, paranoid type.  Thereafter, in June 2001, the 
veteran filed a statement in which he alleged CUE in the 
Board's March 2000 decision.  In essence, the veteran 
asserted in this document that the Board erred in failing to 
provide specific reasons and bases as to the reason that the 
1984-1985 psychiatric examination diagnosis of severe 
schizophrenia (for SSA disability benefits purposes) could 
not serve as a basis for assigning an effective date earlier 
than December 15, 1989 for the grant of a 100 percent 
schedular rating for his service-connected schizophrenia, 
paranoid type.  

In an April 2004 statement, the veteran's attorney continues 
to contend that there was CUE in the March 13, 2000 Board 
decision, which denied an earlier effective date prior to 
December 15, 1989 for the veteran's 100 percent schedular 
rating for schizophrenia, and also asserts CUE in the 
September 9, 1987 rating decision, which denied the veteran's 
claim for a TDIU.  He contends that the March 2000 Board 
decision failed to consider the ramifications of 38 C.F.R. 
§ 3.400(o)(a) and, that if it had, since the record before 
the Board contained findings from the SSA that the veteran 
had been totally disabled due to his service-connected 
schizophrenia since August 15, 1985, that it was factually 
ascertainable that one year prior to December 15, 1989, the 
veteran's psychiatric condition had in fact increased in 
severity to the extent that it rendered him unable to work 
and therefore he is entitled to an effective date of December 
15, 1988 for the grant of a total rating for his service-
connected schizophrenia.  Since the SSA had concluded that 
the veteran had been totally disabled since August 15, 1985, 
based on the recent holding in Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004), a review of the May 1987 claim 
for a TDIU is required because the RO did not fully develop 
the veteran's TDIU claim to its optimum before denying it.  
Thus, it is asserted that the veteran's May 1987 TDIU claim 
remains pending and unadjudicated under the holdings in 
Szemraj and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  Consequently, the veteran is entitled to an 
effective date of the award of a total rating for his 
service-connected schizophrenia from May 19, 1986.

II. Law and Regulations

CUE

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective November 21, 
1997, however, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111 (West 2002)) 
permit challenges to decisions of the Board on the grounds of 
CUE.  The final regulations amending the Rules of Practice 
before the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-41 (1999) (codified at 38 C.F.R. § 20.1400 et. seq. 
(2003)).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002).  If 
evidence establishes the error, the prior decision shall be 
reversed or revised as if the decision had been made on the 
date of the prior decision.  38 C.F.R. § 20.1406 (2003).

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining a viable claim of 
CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. West, 158 
F.3d 1377, 1382-83 (Fed. Cir 1998).

This case law is found primarily in the following precedent 
opinions: Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993), en banc review denied, 6 Vet. 
App. 162 (1994); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Crippen v. Brown, 9 Vet. App. 412 (1996); and Berger v. 
Brown, 10 Vet. App. 166 (1997).

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel, 6 Vet. App. at 245, (quoting Russell, 3 
Vet. App. at 313-14).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a) (2003).  The 
mere misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
error must be one, which would have manifestly changed the 
outcome at the time that it was made.  

It is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels a conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. Thus, 
even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo, 6 Vet. App. at 43-44 (citing Russell, 3 
Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen, 9 Vet. App. at 
424.

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2003).  
In order to prevail on such a motion, it must be established 
that there was an error in the Board's adjudication and that 
the error was such that, had it not been made, the outcome of 
the adjudication would have been manifestly different.  38 
C.F.R. § 20.1403(c) (2003).  If it is not clear that a 
different result would have ensued, the error complained of 
cannot be "clear and unmistakable."  Id.

A disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. § 
1403(d)(3) (2003).  See also, Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 (1994) 
(holding that allegations that previous adjudications had 
improperly weighed and evaluated the evidence could never 
rise to the stringent definition of CUE).  Similarly, CUE 
does not include a change in medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  38 C.F.R. § 20.1403(d).

III.  Analysis

In the Joint Motion, the parties observed: that an unappealed 
August 1983 rating decision determined that no change was 
warranted in the 70 percent rating for the veteran's 
schizophrenia; that, in a September 1987 rating decision, the 
RO denied entitlement to a TDIU and continued the veteran's 
70 percent rating; that, although the veteran filed a notice 
of disagreement (NOD) with that decision, he failed to 
perfect an appeal; that, in an unappealed December 1990 
rating decision, the RO granted a 100 percent schedular 
disability rating for the veteran's schizophrenia, effective 
from March 9, 1990; and that the March 2000 Board decision 
upheld a September 1994 rating decision, which granted an 
earlier effective date of December 15, 1989 for the 
assignment of a total schedular evaluation of 100 percent for 
the veteran's schizophrenia.  Therefore, the parties maintain 
that this is not a case in which the substance of the 
challenge to the prior RO determinations was rejected in an 
intervening Board decision, pointing out that both the 1983 
and 1987 rating actions continued the veteran's 70 percent 
rating, that the latter rating action also denied entitlement 
to a TDIU and that the 1990 rating action awarded a 100 
percent schedular disability rating.  According to the Joint 
Motion, on readjudication, the Board is provide a more 
adequate statement of reasons or bases for the determination 
that the 1983, 1987 and 1990 rating actions were subsumed by 
the March 2000 Board decision and the determination that a 
June 2001 statement raised the issue of CUE in the March 2000 
decision.

In response to the Joint Motion, the Board notes that the 
veteran submitted a VA Form 21-4138, dated June 25, 2001, in 
which he contends that the December 15, 1989 effective date 
was CUE because he had informed the VA Benefits Counselor on 
numerous trips to the Regional Office, when he filed his 
1983, 1987, and 1990 claims that SSA had found him to be 
unemployable on account of his service-connected 
schizophrenia that "precluded any work activity from August 
198[5]" and failed to provide specific reasons and bases why 
the SSA records could not serve as retrospective medical 
evidence to establish an increase in his symptomatology to 
support a 100 percent rating from "August 1984-85."  In a 
May 2002 letter to the veteran, the Board acknowledged the 
receipt of his request for review of a Board decision on the 
grounds of CUE had been assigned a motion docket number, 
0105467A.  Thus, the Board made a determination that the 
veteran's June 2001 VA Form 21-4138 raised the issue of CUE 
in the March 13, 2000 decision.  

The Joint Motion also asked the Board to discuss whether the 
prior 1983, 1987, and 1990 rating decisions, are subsumed by 
the March 2000 Board decision.  But since the issue before 
the Board is CUE in one of its decisions, whether these 
decisions are subsumed by the Board decision in issue is 
irrelevant.  For the sake of argument, the Board will assume 
that the prior rating 1983, 1987, and 1990 decisions, were 
not subsumed by the March 2000 Board decision.  As the Joint 
Motion points out that those rating actions dealt with claims 
for an increased rating in excess of 70 percent, which would 
encompass a TDIU or a 100 schedular rating, and not an 
earlier effective date for a 100 percent schedular rating.  

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  Under 38 U.S.C.A. § 7111(a) (West 2002), a 
Board decision is subject to revision on the grounds of CUE.  
"In order for there to be a valid claim of [CUE], there must 
have been an error in the prior adjudication of the claim.  
Either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc); 38 C.F.R. § 20.1403(a) (upheld in Disabled Am. 
Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. Cir 2000), 
cert. denied, 532 U.S. 973 (2001)).  CUE exists only when the 
error is outcome determinative, that is, the error manifestly 
changed the outcome of the claim decision.  38 C.F.R. 
§ 20.1403(a) and (c); Cook, 318 F.3d at 1344; Disabled Am. 
Veterans, 234 F.3d at 696.  "If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable."  38 C.F.R. 
§ 20.1403(c) (upheld in Disabled Am. Veterans, 234 F.3d 
at 697).  Disagreements about how the facts were weighed or 
evaluated and failures of the duty to assist cannot be CUE.  
38 C.F.R. § 20.1403(d)(2) and (3) (upheld in Disabled Am. 
Veterans, 234 F.3d at 697).  If the evidence establishes CUE, 
an undebatable, outcome-determinative error, the prior 
decision must be reversed or revised, 38 U.S.C. §§ 5109A(a) 
and 7111(a), and the decision constituting the reversal or 
revision "has the same effect as if the decision had been 
made on the date of the prior decision," 38 U.S.C. 
§§ 5109A(b), 7111(b).  

In deciding whether there was CUE in a final Board decision 
based upon an allegation that the Board failed to recognize 
an earlier claim, the Board should determine whether, 
construing the pleadings at issue in the veteran's favor, it 
is obvious or undebatable that there was an error in the 
decision and that the error clearly affected the outcome.  A 
conclusion that there was CUE in the March 2000 Board 
decision would not be based on a "disagreement as to how the 
facts were weighed or evaluated."  See 38 C.F.R. 
§ 20.1403(d)(3).  Rather, a finding of CUE would be based on 
a conclusion that there can be no disagreement that, if the 
facts were weighed or evaluated under the proper standard 
(i.e., his pleadings were read sympathetically), the veteran 
raised an informal claim for a total rating and the evidence 
undisputedly shows prior to December 15, 1989, that he was 
totally disabled due to his schizophrenia.  In other words, a 
determination as to whether there was CUE in a final Board 
decision must be made in light of the standards that governed 
the final decision, including the principle that a veteran's 
pleadings are liberally construed.  See VAOPGCPREC 4-2004; 
see also Moody v. Principi, 360 F.3d 1306, 1309-10 (Fed. Cir. 
2004); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

After a complete and thorough review of the record physically 
before VA on March 13, 2000, the Board concludes that there 
was a tenable basis for that decision.  Therefore, because 
there was no error of fact or law that, when called to the 
attention of the later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would be manifestly different but for such error, the March 
13, 2000 decision was not clearly and unmistakably erroneous.  

In reaching this conclusion, the Board observes that the 
evidence of record at the time of the March 13, 2000 decision 
was correctly reported.  Also, the pertinent statutory and 
regulatory provisions extant at the time of the Board's March 
2000 decision were correctly applied.  

The veteran's CUE argument essentially amounts to: first, 
that VA failed to assist the claimant; second, an allegation 
that the Board misapplied extant law; and third, that the 
Board generally improperly weighed the available medical and 
service evidence.

In this regard, the Board acknowledges the veteran's June 
2001 contention that the Board erred in failing to provide 
specific reasons and bases as to why the 1984-1985 
psychiatric examination diagnosis of severe schizophrenia 
(for SSA disability benefits purposes) could not serve as a 
basis for assigning an effective date earlier than 
December 15, 1989 for the grant of a 100 percent schedular 
rating for his service-connected schizophrenia, paranoid 
type.  At the time of the Board's March 2000 decision, the 
claims file included the medical records used as a basis of 
the SSA's August 1991 decision.  Further, in the March 2000 
decision, the Board specifically noted that it had reviewed 
these documents and that they had reflected that the veteran 
had been found to be disabled, for SSA disability benefit 
purposes, since August 1985 with a primary diagnosis of 
severe schizophrenia.    

Additionally, in the March 2000 decision, the Board 
acknowledged the prior rating actions that considered and 
denied the veteran's claims for a disability rating greater 
than 70 percent for his service-connected schizophrenia and 
denied entitlement to a TDIU.  Further, the Board correctly 
noted that, because the veteran did not appeal those 
decisions, they became final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2003).  

Also in the March 2000 decision, the Board explained that, 
pursuant to the applicable statutory and regulatory criteria, 
the date of receipt of the veteran's claim in August 1990 
would generally be the proper effective date for the award of 
the total schedular rating, if his service-connected 
schizophrenia were shown to be of such severity as to warrant 
the increased disability evaluation at that time.  However, 
as the Board noted, the RO had construed the December 15, 
1989 VA medical record, which reflected first-time 
documentation of an increase in the severity of the veteran's 
schizophrenia, as a claim for increase in his 
service-connected schizophrenia.  See 38 C.F.R. § 3.157(b)(1) 
(which stipulates that the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim with respect to the disability(ies) for which service 
connection has been granted).  

Consequently, in the March 2000 decision, the Board concluded 
that the RO had correctly construed the December 15, 1989 VA 
medical record as an informal claim for an increased rating 
for the veteran's service-connected schizophrenia.  
Furthermore, the Board explained that, because the veteran 
filed a formal claim for an increased rating for his 
service-connected schizophrenia within the one-year following 
the December 1989 treatment session (in August 1990), the 
date of the veteran's informal claim, December 15, 1989, must 
be accepted, as a matter of law, as the date of his claim, or 
application, for purposes of determining the effective date 
of the award of the total schedular rating.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a), and 3.157(b)(1) (2004).  Moreover, the Board found 
that the December 15, 1989 VA treatment record was also the 
date entitlement arose inasmuch as that record constituted 
the first indication of an increase in the severity of the 
veteran's schizophrenia warranting a higher rating.  The 
Board noted that the record from the time of the final 
September 1987 rating action until December 15, 1989, was 
devoid of findings reflecting an increase in the severity of 
the veteran's psychiatric disorder.  Thus, contrary to the 
veteran's attorney's contention, by applying 38 C.F.R. §  
3.400(o)(2), the earliest date of entitlement was December 
15, 1989, not December 15, 1988, as asserted.  Thus, the 
Board concluded that December 15, 1989 was the proper 
effective date for the award of a 100 percent schedular 
rating for the veteran's service-connected schizophrenia and 
that, therefore, an earlier effective date could not be 
granted.  

The Board acknowledges the veteran's contention that because 
the SSA administrative law judge (ALJ), in an August 1991 
decision, determined that the veteran was unemployable due to 
his service-connected schizophrenia as of August 1985, VA 
should have granted him an effective date earlier than 
December 1989 for the award of a 100 percent rating.  The 
Board observes that the SSA uses different standards for 
concluding whether a person is disabled.  Even so, an earlier 
January 1991 SSA decision on reconsideration reflected that 
the evidence did not show that the veteran's physical and 
mental conditions together were disabling prior to December 
31, 1988.  Moreover, it was not until June 1991 that a VA 
vocational rehabilitation counselor opine that the veteran 
was unable to achieve a vocational goal and his medical 
records did not indicate any promise of improvement in the 
foreseeable future.  This opinion, as was the November 1990 
rating decision granting entitlement to a 100 percent 
schedular rating, was based on an October 1990 VA examination 
report and VA outpatient treatment records.  The above 
supports a finding that the same evidence before the Board 
and the SSA could be interpreted so as to result in different 
conclusions about unemployability.  The Secretary's failure 
to fulfill the duty to assist and disagreement with how the 
Board weighed or evaluated the facts in a particular case is 
not CUE.  38 C.F.R. 
§ 1403(d)(2),(3) (2003).  The facts as they were known to the 
Board lack evidence of an error, such that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.    

Further, the Board notes that the March 2000 decision also 
addressed the veteran's contention that his failure to 
disagree with the 1971 rating action was due to the 
medication that he was taking for his schizophrenia.  In 
Barrett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, in certain 
circumstances, "mental illness may justify the tolling of 
[38 U.S.C. § ] 7266(a)'s 120-day period for appeal."  
Barrett, 363 F.3d at 1320.  Here, the veteran did not provide 
any competent medical evidence to support his contention.  
The Board observes that the veteran has never been found 
incompetent either by SSA or VA.  As a layperson, he is not 
competent to render such opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In sum, there is no indication that the correct facts, as 
they were known at the time of the March 13, 2000 decision, 
were not before the Board or that the statutory or regulatory 
provisions extant at that time were incorrectly applied.  38 
C.F.R. § 20.1403(a).  As such, no error, of the sort that is 
undebatable, is shown and no CUE exists in the March 2000 
Board decision.  


ORDER 

The motion for reversal or revision of the March 13, 2000 
Board decision on the grounds of CUE is denied.




                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



